DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koyama et al. (US Pub No. 2014/0035218 A1).
	Regarding Claims 1 and 12, Koyama et al. discloses a housing (12), a first opening (interior of 12 into which 16/23 are inserted, see Fig. 2, 3), a sheet conveyance path (i.e. at least from 17 to 34) and a tray (16) inserted into the housing through the first opening in a first direction (right to left in Fig. 3) and pulled in a second direction (left to right in Fig. 3, also see [0047]).  Koyama et al. also discloses the tray to have a bottom plate (upon which P rests, see Fig. 3), a front plate (see Fig. 3 mark-up below) and a cover (21) moving between a first position (solid lines in Fig. 3) closing a second opening and a second position (phantom lines in Fig. 3) opening the second opening, the second opening defined by an end of a top plate (i.e. right end of 23, solid lines in Fig. 3) and an upper end of the front plate, the top plate covering an upper side of a space that accommodates sheets (Fig. 3). Koyama et al. also discloses a print engine (20).
	Regarding Claim 2, Koyama et al. discloses the cover to rotatably move about an axis (i.e. its axis of rotation, see Fig. 3) at a first end portion (i.e. its bottom end), the first 
	Regarding Claim 4, Koyama et al. discloses the cover at the first position (solid lines in Fig. 3) to extend in the first direction from the front plate (i.e. its upper end extends to the left), wherein the cover at the second position (phantom lines in Fig. 3) extends in the second direction from the front plate (i.e. extends to the right).
	Regarding Claim 11, Koyama et al. discloses the top plate 23 to be supported (at least indirectly) by the housing 12 and the tray 16 to be configured to move relative to the top plate (both are movable).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama et al. (US Pub No. 2014/0035218 A1) in view of Tanio (US Pub No. 2014/0145392 A1).
	Regarding Claim 9, Koyama et al. does not disclose a grip. 

It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the invention of Koyama et al. by including the grip as disclosed by Tanio, for the purpose of grasping a cassette to be inserted and removed from a housing. The modification would involve adding the grip to the right/outer surface of the front plate in Fig. 3 (“a surface of the front plate facing in the second direction”) as it is the only accessible surface.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama et al. (US Pub No. 2014/0035218 A1) in view of Takahashi (US Pub No. 2007/0090589 A1).
Regarding Claim 10, Koyama et al. does not disclose a guide. 
Takahashi discloses a guide (123a) protruding upward from a sheet support surface (i.e. upper surface) of a bottom plate (121b), for the purpose of regulating and aligning the end of the sheets. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the invention of Koyama et al. by including the guide as disclosed by Takahashi, for the purpose of regulating and aligning the end of the sheets. By this modification, shorter sheets placed in 16 of Koyama et al. would be positioned by the guide in the second direction while the cover is closed and longer sheets may be supported by the sheet support surface, the guide and the cover at the .

Allowable Subject Matter
Claims 3 and 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record shows the first surface to have at least one of a concave portion and protruding portions as claimed (Claims 3 and 5), a cover having first and second plates as claimed (Claim 6) or both end portions of the cover in a width direction located at a higher position than a center portion as claimed (Claim 7). The prior art also does not show a front plate that extends diagonally upward and wherein the cover at the second position lies on an upper surface of the front plate and is supported by it (Claim 8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543.  The examiner can normally be reached on Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRASAD V GOKHALE/Primary Examiner, Art Unit 3656                                                                                                                                                                                                        April 22, 2021